ICJ_135_PulpMills_ARG_URY_2007-09-14_ORD_01_NA_00_EN.txt.          COUR INTERNATIONALE DE JUSTICE


             RECUEIL DES ARRE| TS,
      AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE Av DES USINES DE PA
                                   | TE
  Av PAPIER SUR LE FLEUVE URUGUAY
           (ARGENTINE c. URUGUAY)


       ORDONNANCE DU 14 SEPTEMBRE 2007




                2007
         INTERNATIONAL COURT OF JUSTICE


           REPORTS OF JUDGMENTS,
        ADVISORY OPINIONS AND ORDERS


     CASE CONCERNING PULP MILLS
       ON THE RIVER URUGUAY
           (ARGENTINA v. URUGUAY)


          ORDER OF 14 SEPTEMBER 2007

                     Mode officiel de citation :
           Usines de pâte à papier sur le fleuve Uruguay
     (Argentine c. Uruguay), ordonnance du 14 septembre 2007,
                     C.I.J. Recueil 2007, p. 656




                          Official citation :
                 Pulp Mills on the River Uruguay
       (Argentina v. Uruguay), Order of 14 September 2007,
                    I.C.J. Reports 2007, p. 656




                                         No de vente :
ISSN 0074-4441
ISBN 978-92-1-071034-3
                                         Sales number    927

                                14 SEPTEMBRE 2007

                                 ORDONNANCE




USINES DE PA
           | TE A
                v PAPIER SUR LE FLEUVE URUGUAY
           (ARGENTINE c. URUGUAY)




      PULP MILLS ON THE RIVER URUGUAY
           (ARGENTINA v. URUGUAY)




                                14 SEPTEMBER 2007

                                     ORDER

                                                                           656




              INTERNATIONAL COURT OF JUSTICE

                                YEAR 2007                                             2007
                                                                                  14 September
                                                                                   General List
                             14 September 2007                                       No. 135



          CASE CONCERNING PULP MILLS
            ON THE RIVER URUGUAY
                     (ARGENTINA v. URUGUAY)




                                  ORDER


Present : President HIGGINS ; Vice-President AL-KHASAWNEH ; Judges
          RANJEVA, SHI, PARRA-ARANGUREN, BUERGENTHAL, OWADA,
          TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA,
          SKOTNIKOV ; Registrar COUVREUR.


  The International Court of Justice,
   Composed as above,
   After deliberation,
   Having regard to Article 48 of the Statute of the Court and to
Articles 31, 44, 45, paragraph 2, 48 and 49 of the Rules of Court,
   Having regard to the Order of 13 July 2006, by which the Court fixed
15 January 2007 and 20 July 2007 as the time-limits for the filing, respec-
tively, of the Memorial of the Argentine Republic and the Counter-
Memorial of the Eastern Republic of Uruguay,
   Having regard to the Memorial and the Counter-Memorial duly filed
by the Parties within those time-limits ;
   Whereas, at a meeting on 12 September 2007 between the President of
the Court and the Agents of the Parties, the Agent of Argentina, referring
inter alia to new developments in the case since the filing of the Memo-
rial, the number of points still in dispute between the Parties after the first
round of written pleadings and the need to submit new technical docu-

                                                                             4

                      PULP MILLS (ORDER 14 IX 07)                     657

ments to the Court, requested the Court to authorize the filing of a Reply
by the Applicant and of a Rejoinder by the Respondent ; and whereas
the Agent of Argentina requested a time-limit for the preparation of
the Reply of approximately four months, starting from the date of the
Court’s decision and expiring at the end of January 2008 ; whereas at the
same meeting the Agent of Uruguay indicated that this proposal met
with the approval of his Government, which requested a period of six
months from the filing of the Reply for the preparation of its Rejoinder ;
whereas the Agent of Argentina gave the consent of her Government to
such a time-limit ;
   Taking account of the agreement of the Parties and of the circum-
stances of the case,
 Authorizes the submission of a Reply by Argentina and a Rejoinder by
Uruguay ;
 Fixes the following time-limits for the filing of those pleadings :

  29 January 2008 for the Reply of the Argentine Republic ;
  29 July 2008 for the Rejoinder of the Eastern Republic of Uruguay ;
and
  Reserves the subsequent procedure for further decision.

  Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this fourteenth day of September, two
thousand and seven, in three copies, one of which will be placed in the
archives of the Court and the others transmitted to the Government of
the Argentine Republic and the Government of the Eastern Republic of
Uruguay, respectively.

                                         (Signed) Rosalyn HIGGINS,
                                                     President.
                                        (Signed) Philippe COUVREUR,
                                                      Registrar.




                                                                        5

